J-S19039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BAYVIEW LOAN SERVICING, LLC                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
               v.                              :
                                               :
                                               :
    WILLIAM C. PLOUFFE, JR.                    :
                                               :
                       Appellant               :   No. 795 MDA 2016

                     Appeal from the Order Entered April 18, 2016
                    In the Court of Common Pleas of Berks County
                          Civil Division at No(s): 15-3035-01


BEFORE:      GANTMAN, P.J., BENDER, P.J.E. and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED MARCH 29, 2017

        William C. Plouffe, Jr., (hereinafter “Appellant”) appeals pro se from

the April 18, 2016, Order denying his motion for reinstatement into the

Berks County Residential Mortgage Foreclosure Diversion Program (Diversion

Program).1     Because the order is interlocutory and not a collateral order

appealable under Pa.R.A.P. 313(b), we quash the present appeal.
____________________________________________


*
  Former Justice specially assigned to the Superior Court.
1
  We note that on September 8, 2010, then Chief Justice of the Pennsylvania
Supreme Court Ronald D. Castille directed the president judges of county
courts to consider creating mortgage foreclosure diversion programs “to
effectively deal with the large numbers of foreclosure filings relating to single
family residential properties, and to present a means by which these cases
could be worked out by mutual agreement of the parties, when possible.”
Samuel W. Milkes, “Mortgage Foreclosure Diversion Programs: An Aid to
Homeowners and Lenders—A Case Management Tool for Courts,” 83
Pa.B.A.Q. 93, 94 (July 2002). The corresponding announcement issued by
the Administrative Office of the Pennsylvania Courts stated that mortgage
foreclosure mediation programs assist in helping lenders avoid the need to
(Footnote Continued Next Page)
J-S19039-17



      On March 13, 2015, Bayview Loan Servicing, LLC (hereinafter

“Appellee”) filed a Complaint in Mortgage Foreclosure against Appellant

along with a Notice and Certification concerning the Diversion Program.

Prior thereto, on December 3, 2007, Appellant and William C. Plouffe, Sr.,

had executed and delivered a Note and Mortgage to Mortgage America, Inc.,

in the original principal amount of $137,750.00. See Complaint in Mortgage

Foreclosure, filed 3/13/15, at ¶ 5.2 The Mortgage, secured by real property

located at 215 Highland Avenue, Kutztown, PA 19530, and corresponding

Note were transferred to Appellee.               Id. at ¶¶ 5-8. Appellant has failed to

make payments on the Mortgage since August 1, 2014. Id. at ¶ 10.

      On March 19, 2015, a Conciliatory Conference Scheduling Order was

entered scheduling a conciliation conference for July 9, 2015, and staying

the proceedings pending further order of court. On July 8, 2015, Appellant

filed pro se his “Motion for Continuance Motion for Maintenance of Stay”

wherein he explained he had been hospitalized for various illnesses and

would be unable to attend the conciliation conference scheduled for the next

day. The conference was continued to August 13, 2015, at which time both

                       _______________________
(Footnote Continued)

foreclose and take possession of one’s home and offer opportunities for
residential, owner-occupied properties. Id. at 95.
2
  William C.   Plouffe, Sr. passed away prior to the initiation of the instant
proceeding,    and Appellant became the sole owner of the mortgaged
premises by    operation of law as the surviving tenant by the entirety. See
Complaint in   Mortgage Foreclosure, filed 3/13/15, at ¶ 13.



                                            -2-
J-S19039-17



parties appeared.       Thereafter, another Conciliatory Conference Disposition

Order was entered on August 18, 2015, wherein a second conciliation

conference was scheduled for November 12, 2015; both parties appeared at

that time. While Appellee asserts that at the conclusion of the conciliation

conference the conciliator orally announced the next one would be held on

January 21, 2016, a transcript of the conference, if one had been prepared,

does not appear in the certified record.3 Notwithstanding, the docket entries

indicate    a   Conciliatory    Conference     Disposition   Order   scheduling   the

conference for January 21, 2016, was mailed to both parties on November

24, 2016.

       Appellant failed to appear at the January 21, 2016, hearing, and a

third Conciliatory Conference Disposition Order was entered indicating that

in light of Appellant’s failure to comply with one or more terms of the

Conciliatory Conference Scheduling Order, the stay of the proceedings was

lifted and the action was removed from the Diversion Program. In addition,

Appellant was given leave to file a pleading in response to Appellee’s

Complaint in Mortgage Foreclosure no later than twenty (20) days from the

date of the Order.




____________________________________________


3
  It is an appellant’s responsibility to ensure that all documents necessary for
this Court’s review of his claims appear in the certified record. See C. v.
B.D.G., 959 A.2d 362, 372 (Pa.Super. 2008).



                                           -3-
J-S19039-17



      On January 28, 2016, Appellant filed his          pro se “Motion for

Reinstatement to Diversion Program,” wherein he maintained that following

the November 12, 2015, conference he understood the next one was to be

held on January 28, 2016.     Appellant explained he never received a written

continuance order indicating the conference was to be held on January 21,

2016, and when he appeared on January 28, 2016, he learned the

scheduling order had been mailed to 215 Highland Ave, Kutztown, PA.

Appellant claimed he had submitted previously a mailing address change to

the Prothonotary with the address P.O. Box 23, Kutztown, PA 19530 as he

“does not get much mail at 215 Highland Ave” Id. at 1 (emphasis added).

       The trial court issued a rule upon Appellee to show cause as to why

Appellant should not be reinstated into the Diversion Program.        The trial

court directed Appellee to file and serve its response on or before February

29, 2016, and scheduled oral argument for March 14, 2016. Oral argument

was continued to April 8, 2016, at which time both parties appeared before

the trial court.   Thereafter, the trial court issued its April 8, 2016, Order

which forms the basis of the instant appeal.

      At oral argument, Appellant acknowledged that he had been present

on November 21, 2015, when the next conciliation conference was

scheduled for January 21, 2016, but argued to the trial court that he had not

received written notice of the same.     N.T., 4/18/16, at 4.   The trial court

observed that nothing appeared in the record either changing the January

21, 2016, conference date or scheduling any matter for January 28, 2016,

                                     -4-
J-S19039-17



and Appellant did not dispute this observation. Id. at 7-8. Appellee clarified

that while a party does not get a copy of the written order at the conciliation

conference because the trial court must first enter the order, the conciliator

verbally informs the parties of the date upon which the next conference will

be held and that they will receive an order in the mail reflecting that date

thereafter. Id. at 8-9. While Appellant maintained he had “already put in a

first change of address when this was first filed against [him,]” and stated

that he never had received prior written notices pertaining to the previous

conciliation conferences, the trial court observed that, contrary to his

assertions, only one mailing address appeared in Appellant’s file, and

Appellee noted that Appellant had been at the previous two conferences.

Id. at 10-11.

      The trial court did not issue an order pursuant to Pa.R.A.P. 1925, and

Appellant did not file a statement of errors complained of on appeal. On July

11, 2016, the trial court filed its “Rule 1925 Statement of Reasons for Entry

of Order.”

      In his appellate brief, Appellant raises the following Statement of the

Questions Involved:


      1)     Whether [the trial court] abused [its] discretion in refusing
      to reinstate [Appellant] into the Diversion Program[?]
      2)     Whether [the trial court], as a matter of law, as the facts
      are undisputed as to [its] conduct at the hearing, violated
      [Appellant’s] fundamental right to be heard in a meaningful [ ]
      and present evidence[?]



                                     -5-
J-S19039-17


      3)    Whether [the trial court’s] refusal, as a matter of law, as
      the facts are undisputed as to [its] failure to do so, to follow [its]
      own Order and reinstate [Appellant] into the Diversion Program
      should be reversed[?]

Appellant’s Brief at 3.

      Initially, Appellant maintains that following the November 12, 2015,

hearing, he believed the date of the next conference was to be January 28,

2016, and, indeed, appeared for a hearing at that time, only to be informed

that the conference had been held on January 21, 2016. Appellant explains

that while he was advised the notice of the conference had been sent to his

residential address of 215 Highland Street, Kutztown, PA 19530, his mailing

address was P.O. Box 23, Kutztown, PA 19530. Appellant also stresses that

the Complaint in Mortgage Foreclosure listed Appellant’s address as the P.O.

Box. Appellant’s Brief at 4-5.

      Appellant further states that a court clerk checked the case file on

January 28, 2016, and indicated Appellant’s mailing address had been listed

as the aforementioned physical address which prompted him to file another

Address Form and his Motion for Reinstatement to the Diversion Program.

Brief for Appellant at 4-5.      Appellant avers that in light of his failure to

receive proper written notice of the January 21, 2016, conference, and the

fact that he is disabled and on “several medications including morphine and

anti-depressants which affect his memory and judgment,” the trial court

abused its discretion in refusing to reinstate him into the Diversion Program.

Appellant’s Brief at 7-8.



                                       -6-
J-S19039-17



     As a prefatory matter, we consider whether the April 18, 2016, Order

is appealable. “[S]ince we lack jurisdiction over an unappealable order it is

incumbent on us to determine, sua sponte when necessary, whether the

appeal is taken from an appealable order.” Kulp v. Hrivnak, 765 A.2d 796,

798 (Pa.Super. 2000) (citation omitted). Our Supreme Court has elucidated

the requirements an order must meet to qualify as an appealable collateral

order.

     With limited exceptions, Pennsylvania law permits only appeals
     from final orders. See Pa.R.A.P. 341 (“[A]n appeal may be
     taken as of right from any final order.”). Final orders are those
     that dispose of all claims and all parties, are explicitly defined as
     final orders by statute, or are certified as final orders by the trial
     court or other reviewing body. However, Pennsylvania Rule of
     Appellate Procedure 313(b) permits a party to take an
     immediate appeal as of right from an otherwise unappealable
     interlocutory order if the order meets three requirements: (1)
     the order must be separable from, and collateral to, the main
     cause of action; (2) the right involved must be too important to
     be denied review; and (3) the question presented must be such
     that if review is postponed until after final judgment, the claim
     will be irreparably lost. Pa.R.A.P. 313(b). All three prongs of
     Rule 313(b) must be met before an order may be subject to a
     collateral appeal; otherwise, the appellate court lacks jurisdiction
     over the appeal.

Commonwealth v. Harris, 612 Pa. 576, 584, 32 A.3d 243, 248 (2011).

“Additionally, ‘we construe the collateral order doctrine narrowly.             In

adopting   a   narrow   construction,   we   endeavor    to   avoid   piecemeal

determinations    and    the    consequent      protraction     of    litigation.’”

Commonwealth v. Sabula, 46 A.3d 1287, 1291 (Pa.Super. 2012) (quoting

Rae v. Pennsylvania Funeral Directors Ass'n, 602 Pa. 65, ____, 977


                                     -7-
J-S19039-17



A.2d 1121, 1130 (2009)). See Melvin v. Doe, 575 Pa. 264, 272, 836 A.2d

42, 46-47 (2003) (noting as a “specialized, practical application of the

general rule that only final orders are appealable as of right[,]” collateral

order doctrine must be interpreted narrowly “to prevent undue corrosion of

the final order rule”).    “To that end, each prong of the collateral order

doctrine must be clearly present before an order may be considered

collateral.” Id.

       In a per curiam order entered on July 27, 2016, this Court directed

Appellant to show cause within ten (10) days as to why this appeal should

not be quashed as having been taken from an order that is interlocutory and

not appealable. Appellant responded with argument and this Court entered

another per curiam order on August 12, 2016, indicating we would take no

action at that time and, instead, would refer the issue to the merits panel

which may revisit the issue and find the appeal to be defective.

Consequently, the July 27, 2016, show cause order was discharged.

Although in its Rule 1925(a) Opinion the trial court first found Appellant’s

appeal to be meritless, it further determined the instant appeal is

interlocutory, as there has been no final judgment in the underlying

mortgage foreclosure action disposing of all claims of all parties. See Rule

1925    Statement   of    Reasons   for   Entry   of   Order,   7/11/16,   at   2-3

(unnumbered). Upon our review, we agree.

        The trial court’s April 18, 2016, Order denying Appellant’s motion for

reinstatement into the Diversion Program was not final in nature, as it was

                                      -8-
J-S19039-17



issued prior to satisfaction of the judgment and neither extinguished all

claims nor effectively ended the entire litigation.   Indeed, the order is but

one piece of an ongoing case and did not resolve the underlying Mortgage

Foreclosure action or preclude Appellant from obtaining subsequent relief in

the trial court.   As such, the order is interlocutory.   See Farmers First

Bank v. Wagner, 687 A.2d 390, 392 n.3 (Pa.Super. 1997) (satisfaction is

the endpoint of a mortgage foreclosure action).

      Moreover, as the Order does not fall under the ambit of Pa.R.A.P. 311,

it is not appealable as of right. See Pa.R.A.P. 341; Pa.R.A.P. 311 (an appeal

may be taken as of right from orders affecting judgment, attachment,

changes of venue, injunctions, new trials, partition, or other cases made

appealable by statute or rule); see also Grimme Combustion, Inc., v.

Mergentime Corp., 560 A.2d 793 (Pa.Super. 1989) appeal denied 528 Pa.

611, 596 A.2d 157 (1989) (order refusing to grant a stay was not appealable

as of right).      Moreover, the trial court has the right to control the

enforcement of a judgment, and the manner of this control also is within its

discretion. Stephenson v. Butts, 142 A.2d 319, 321 (Pa.Super. 1958).

      Furthermore, Appellant cannot demonstrate the issues he raises before

us are vindicable only upon our immediate review under Pa.R.A.P. 313(b).

While Appellant never disputes that he is in default of his Mortgage, the

property has yet to be foreclosed upon and the judgment has yet to be

satisfied; therefore, Appellant “still has the opportunity to show cause why

foreclosure should not be granted as well as the opportunity to cure the

                                     -9-
J-S19039-17



alleged mortgage default before potentially losing his home.”      See Rule

1925 Statement of Reasons for Entry of Order, filed 7/12/16, at 3

(unnumbered). If his efforts to do so ultimately are unsuccessful, Appellant

will have the opportunity to challenge the denial of his request to be

reinstated in the Diversion Program on direct appeal; he simply must wait to

do so until a judgment has been entered.

     As the order at issue is neither final, collateral, nor appealable as of

right, we quash the appeal as interlocutory.

     Appeal Quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2017




                                    - 10 -